Title: To Thomas Jefferson from Daniel Belteshazzar Plantagenet Eccleston, 20 May 1807
From: Eccleston, Daniel Belteshazzar Plantagenet
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Lancaster May 20th 1807
                        
                         I beg your acceptance of a Medallion of your Great Predecessor in the high station which you at present so
                            worthily fill, which I have lately had struck off to his memory, and request the favour of your forwarding a couple to the
                            Honourable Bushrod Washington, for himself and Judge Marshall.
                        Notwithstanding the Date on the Medallion, these are some of the first I have issued.
                        I  believe it is the largest Medal, and in the highest Relief that has been struck off in this country for some
                            time.
                        If it wou’d not be occupying too much of your time, I shou’d be glad just to be informed of the safe arrival
                            of this small parcel, and am Sir Your Assured Friend
                        
                            Daniel Belteshazzar Plantagenet
                                    Eccleston
                            
                        
                        
                            I think there is a dignity in this plain address, superiour to all the titles in
                                the World.
                        
                    